DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20–23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method of claim 20 can be practiced by an apparatus mutually exclusive from the apparatus of claim 1, e.g. the heating cable channel and thickened outer flange could be positioned more on the roof itself, since the claim does not specify the position of the heating cable channel.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 20–23 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 and 7 recite that “the heating cable channel is U-shaped.” However, claim 1 from which they depend has been amended to recite this limitation (ln. 6).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, and 11–19 are rejected under 35 U.S.C. 103 as being unpatentable over Heise (US Pat. 6,852,951) in view of Bublitz (US Pub. 2012/0168419) and Gurr (US Pub. 2006/0288652).
Claim 1: Heise discloses a roof edge heating apparatus comprising a heating element (30, fig. 5) having a thickened outer flange (40a) and a laterally-extending thinner section (32a, 38a) extending from the thickened outer flange and extendable laterally over a portion of the roof adjacent the roof edge (see fig. 6 showing the channel end of the element positioned at the end of a roof between shingle 70a and sheathing 72a);

a heating cable (58) mountable on the heating cable channel and extendable along the edge of the roof (ascertainable from figs. 2 and 6); and
a fastener passage extending through the laterally-extending heating element section (see screw 72 extending through body 32 in fig. 4), whereby the unitary heating element can be fastened to the roof adjacent the edge of the roof (col. 3, lns. 9–12).
Heise does not disclose its heating element being unitary, its channel being U-shaped and having sidewalls and an inner end opposite the roof edge; and a heating cable mountable in the heating cable channel through an open portion of the heating cable channel extendable along and adjacent the edge of the roof, the heating cable contacting the sidewalls of the heating cable channel. Instead, Heise uses a removable cap 46 to enclose its heating cable.
However, Bublitz discloses (fig. 1) a unitary U-shaped heating cable channel (26, 28, 29) having sidewalls (the top and bottom of 26) and an inner end opposite the roof edge (left of 26); and a heating cable (2) mountable in the heating cable channel through an open portion of the heating cable channel (right of 26, ascertainable from fig. 1) extendable along and adjacent the edge of the roof (ibid.), the heating cable contacting the sidewalls of the heating cable channel (clearly suggested in fig. 1).
The advantage of this feature is that it allows for easy installation of the heating cable, given that it obviates the need for any additional structure—i.e. the cap 46 of Heise.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the heating cable channel of Heise such that it features the sidewalls, inner end, and open portion as taught by Bublitz, to allow for easy installation of the heating cable.
Neither Heise nor Bublitz disclose a heating cable channel within the thickened outer flange of the unitary heating element (for Heise, it’s better described as on the flange; the cap 46 cannot be considered part of the flange itself).
However, Gurr discloses a heating cable channel (22) with a heating cable (25) mounted therethrough within a thickened outer flange (see near 17 in fig. 1).
The advantage of this feature is that it would retain more heat.
Therefore, it would have been obvious to one of ordinary skill in the art to add the thickened outer flange of Gurr to the unitary channel of Bublitz implemented into Heise so that the heater would retain more heat.
Claim 2: Heise does not discloses the roof edge heating apparatus including a roof edge seal abuttable against the edge of the roof.
However, Gurr discloses its roof edge heating apparatus (10) including a roof edge seal abuttable against the edge of the roof (best shown, though still hard to see, near element 17 in fig. 8, see the piece extending straight down near 17 extending downward at an angle).
The advantage of this feature is that it provides a convenient stop for installing the heating apparatus on the roof (more convenient than the angled flange at the heating end of Heise’s apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art to add the roof edge seal of Gurr to the base of the flange of Heise to provide a convenient stop for installing the heating apparatus on the roof.
Claim 4: Heise discloses the laterally-extending section having a thin heating section adjacent a top surface of the roof (fig. 5, see the right roof side being thinner), the thin heating section having a predominantly planar upper surface (fig. 1) and being thinner in an upper portion (“upper” understood to mean “up higher when positioned on the roof”) than the thinner outer flange (fig. 5 shows a gradual thinning of the piece, which would mean the part further “up” .
Claim 6: Modified as per claim 1 above, Bublitz discloses its heating cable channel being U-shaped (see 26, 28, 29 in fig. 1).
Claim 11: Neither Heise nor Gurr exactly discloses the thickened outer flange of the unitary heating element having a downwardly sloped, curved upper surface extending downwardly from a junction with the laterally extending section.
However, Gurr nonetheless discloses its thickened outer flange having a highly similar element with its lip 17 (figs. 1 and 6), which discloses a downwardly sloped upper surface extending downwardly from a junction with a laterally extending section (ascertainable from the figures).
One of ordinary skill in the art would have understood that the advantage of this feature is that it aids in fostering the dripping of melted ice off of the roof.
Gurr does not disclose its upper surface being curved, as it is instead angular and linear. However, choosing a curved shape instead of an angular-linear one would be a minor change that would not offer a meaningful difference as to how the surface would encourage dripping, particularly since, in practice, the entire surface, including the laterally-extending surface, already slopes downward.
Therefore, it would have been obvious to one of ordinary skill in the art to, when adding the thickened outer flange of Gurr on to the flange of Heise, also incorporate the downwardly sloped upper surface to aid in fostering the dripping of melted ice off of the roof, and to make the slope transition curved rather than angular as a minor change and obvious alternative shape to encourage dripping.
Claim 12: Modified as per claim 11 above, Gurr does not discloses the upper surface terminating at a lower end of the thickened flange in a traversely extending lower surface, and instead discloses its lip 17 going past the lower lateral surface (figs. 1 and 6).
However, like the curved surface, this change—cutting the lip off at the level of the lower lateral surface—would also seem to be a minor change to Gurr without any meaningful change to drip 
Claim 13: Heise modified by Gurr as per claim 12 above would disclose the traversely extending lower surface being extendable to abut the roof edge because Heise’s thickened outer flange 40a stems from the laterally-extending section 32a, 38a and extends downward, and when modified with the thickened outer flange of Gurr, the flange would keep this same lower surface.
Commentary: The modifications described in this rejection would only result in the base of the lower surface touching the top of the roof edge, which would differ from what is disclosed in Applicant’s fig. 2, which shows a lower surface abutting not just the top of the roof edge, but also across a surface of the tip of the roof edge.
Claims 14, 15, and 17: Heise discloses that the cross-sectional thickness of the laterally-extending section is 30–50 percent (reading on claims 14, 15, and 17) of the cross-sectional thickness of the thickened outer flange (see fig. 5 showing the thickness of the flange and the laterally extending section being clearly in this range, particularly as the laterally-extending section has a gradually decreasing thickness, any measurement of which could be selected as the place where the thickness is measured).
Claim 16: Heise modified by Bublitz discloses the heating cable channel being a single channel formed in the unitary heating element (Heise’s single channel 56 with its cap 46 is modified by Bublitz’s unitary channel 26).
Claim 18: Heise discloses a heating element (30, fig. 5) having a laterally-extending section (32a, 38a) extendable laterally over a portion of a roof from a thickened outer flange (40a) of the heating element to an end of the laterally-extending section and positioned adjacent the roof edge (see fig. 6 showing the channel end of the element positioned at the end of a roof between shingle 70a and sheathing 72a);

a heating cable mountable on the heating cable channel (58).
Heise does not disclose its heating element being unitary or its heating cable mountable in the heating cable channel through an open portion of the heating cable channel along and adjacent the edge of the roof.
However, Bublitz discloses a heating cable (2) mountable in a unitary heating cable channel (26, 28, 29) through an open portion of the heating cable channel along and adjacent the edge of the roof (right of 26, fig. 1).
The advantage of this feature is that it allows for easy installation of the heating cable, given that it obviates the need for any additional structure—i.e. the cap 46 of Heise.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the heating cable channel of Heise such that it features the sidewalls, inner end, and open portion as taught by Bublitz, to allow for easy installation of the heating cable.
Neither Heise nor Gurr disclose a heating cable channel formed in the thickened outer flange of the unitary heating element (for Heise, instead it’s on the flange; the cap 46 cannot be considered part of the flange itself).
However, Gurr discloses a heating cable channel (22) with a heating cable (25) mounted therethrough within a thickened outer flange (see near 17 in fig. 1).
The advantage of this feature is that it would retain more heat.
Therefore, it would have been obvious to one of ordinary skill in the art to add the thickened outer flange of Gurr to the unitary channel of Bublitz implemented into Heise so that the heater would retain more heat.
Claim 19: Heise discloses a cross-sectional thickness of the end of the laterally extending section being at least 75 percent or less of the cross-sectional thickness of the thickened outer flange (see fig. 5 showing the thickness of the flange and the laterally extending section being clearly in this range, particularly as the laterally-extending section has a gradually decreasing thickness, any measurement of which could be selected as the place where the thickness is measured).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heise in view of Bublitz and Gurr as applied to claim 1 above, and further in view of McCowen (US Pub. 2010/0307076).
Claim 5: Gurr does not disclose that differing thicknesses provide a plurality of support surface contact areas and the laterally-extending section provides an upper heating surface having an upper heating surface area at least 60% greater than the support surface contact areas.
However, McCowen teaches a plurality of support surface contact areas (38) and an upper panel surface having an upper surface area at least 60% greater than the support surface contact areas (fig. 3).
McCowen employs the space made with its support surface contact areas to act as an insulating air gap when snow covers passages (34) on the upper panel (para. 53, “insulation,” “air gap”), which allows for heat retention.
McCowen differs from the claimed invention in that it’s really composed of a panel (26) mounted to a roof via pads 38, rather than a laterally extending portion that employs thicker transverse portions that establish insulating air gaps between the heating element and the roof. However, the principles of creating insulation by forming an air space, as taught by McCowen, are widely applicable, and would be obvious to implement in alternate shapes or forms given the simplicity of a space.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Heise’s laterally-extending section by carving out empty spaces on its lower surface, thereby establishing 
Claim 7: Modified as per claim 1 above, Bublitz discloses its heating cable channel being U-shaped (see 26, 28, 29 in fig. 1).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heise in view of Bublitz and Gurr as applied to claims 1 and 6 above, and further in view of Tourangeau et al. (US Pat. 5,391,858).
Heise is silent regarding its heating element comprising copper or aluminum.
However, Tourangeau teaches that a heating element can comprise either copper or aluminum (col. 3, lns. 56–58).
The advantage of this feature is its suitability for roof edge heaters (MPEP § 2144.07).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the teaching of Tourangeau to Heise by constructing the unitary cover heating element of Heise out of copper or aluminum to render it suitable as a roof edge heater.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heise in view of Bublitz, Gurr, and McCowen as applied to claim 5 above, and further in view of Tourangeau.
Heise is silent regarding its heating element comprising copper or aluminum.
However, Tourangeau teaches that a heating element can comprise either copper or aluminum (col. 3, lns. 56–58).
The advantage of this feature is its suitability for roof edge heaters (MPEP § 2144.07).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the teaching of Tourangeau to Heise by constructing the unitary cover heating element of Heise out of copper or aluminum to render it suitable as a roof edge heater.

Response to Arguments
Applicant’s arguments filed 25 November 2020 have been fully considered but they are not persuasive. However, the Office has modified its rejection by reordering the modifications of Bublitz and Gurr, and so Applicant’s arguments are only still relevant in a general sense.
Applicant argues that Heise’s heating element cannot be described as “unitary” (pg. 9). While this is true considering the separate cap 46a, the Office was construing “unitary” to the exclusion of this cap in this portion of the rejection. The same analysis applies to Gurr (arguments continuing on pg. 9), where the Office is only referring to the piece adjacent the edge. With respect to Bublitz, the Office is not relying on Bublitz to teach a unitary heating element.
Overall, the Office finds that Applicant overstates the extent of the proposed modifications. As suggested in the modified rejection, Heise—considered as a whole—is nearly unitary except for its removable cap. Bublitz discloses a heating cable channel that one of ordinary skill in the art would find replaces the need for a removable cap. Gurr discloses a thickened portion which can plainly be added. The complex structures in Bublitz and Gurr do not detract from the simplicity shared between the claimed invention and the structure disclosed in the primary reference Heise.

Terminal Disclaimer
The terminal disclaimer filed on 25 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,072,422 has been reviewed and is accepted. The terminal disclaimer has been recorded.




Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/J.J.N./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761